Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered November 28, 2000, which, after a hearing, dismissed petitioner’s application to fix the compensation of respondent, and fixed and determined respondent’s compensation pursuant to SCPA 2110 in the amount of $7,060.50, and order, same court and Surrogate, entered February 8, 2001, which denied petitioner’s motion for recusal and for an order vacating the prior order, unanimously affirmed, with costs.
Surrogate’s Court properly exercised jurisdiction over this proceeding to fix the fees of respondent law firm for representing petitioner in her capacity as administratrix of the Estate of Wanda S. Tarka. The court’s jurisdiction extended to petitioner’s allegations of malpractice inasmuch as such claims allegedly arose in connection with the administration of the estate (see, Matter of Piccione, 57 NY2d 278; Rosenman & Colin v Winston, 205 AD2d 451). Indeed, Surrogate’s Court was manifestly the most appropriate venue for this matter since nearly all of the legal proceedings relevant to the administration of the subject estate took place there (see, id..).
Contrary to petitioner’s contention, the Referee and Surrogate followed proper procedure in conducting the hearing upon the petition and in rendering a decision based on the hearing transcript (see, SCPA 506 [6] [a], [c]).
Recusal was properly denied, and the court’s determination that respondent’s requested fee was reasonable was amply supported by the record (see, Matter of Pekofsky v Estate of Cohen, 259 AD2d 702; Matter of Phelan, 173 AD2d 621).
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Sullivan, Wallach and Lerner, JJ.